J-A16040-16

                             2016 Pa. Super. 188

IN RE: 2014 ALLEGHENY COUNTY           :    IN THE SUPERIOR COURT OF
INVESTIGATING GRAND JURY               :          PENNSYLVANIA
                                       :
                                       :
APPEAL OF: WPXI, INC.                  :     No. 950 WDA 2015

                   Appeal from the Order May 22, 2015
              in the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-MD-0003179-2015

BEFORE:      SHOGAN, OLSON, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:       FILED AUGUST 25, 2016

        WPXI, Inc. (WPXI) appeals from the May 22, 2015 order that denied

its motion to intervene and obtain access to public judicial records. Because

WPXI has obtained the requested documents, we dismiss this appeal as

moot.

        The following underlying facts are not in dispute.    In early 2015,

allegations of improper sexual relations between faculty and students at

Allegheny County’s Plum High School became public.           In covering the

ongoing news story surrounding the contentions and resulting grand jury

investigation into   them, WPXI, a Pittsburgh-based television station,

presented to the trial judge serving as the supervising judge of the grand

jury a motion to intervene and to access public judicial records.   Therein,

WPXI averred, upon information and belief, that the trial court had on May

18, 2015, issued (1) a warrant authorizing a search at the Plum High School

Administration Building, and (2) an order sealing the affidavit of probable



*Retired Senior Judge assigned to the Superior Court.
J-A16040-16


cause that supported the search warrant.1 Motion to Intervene, 5/21/2015,

at 1-2.    After hearing argument on the motion on May 22, 2015, the trial

court denied WPXI’s motion.

       On June 17, 2015, WPXI timely filed a notice of appeal.          WPXI asks

this Court to determine that the trial court should have granted its motion

and given it access to the search warrant and the sealing order.            WPXI’s

Brief at 4. Before we address the questions raised by WPXI, we must

consider whether any controversy remains for us to decide, or whether the

appeal is moot.

       “The mootness doctrine requires that an actual case or controversy

must be extant at all stages of review….” Pap's A.M. v. City of Erie, 812
A.2d 591, 600 (Pa. 2002) (quoting In Re Cain, 590 A.2d 291, 292 (Pa.

1991)). “Where the issues in a case are moot, any opinion issued would be

merely advisory and, therefore, inappropriate.”            Stuckley v. Zoning

Hearing Bd. of Newtown Twp., 79 A.3d 510, 516 (Pa. 2013). “An issue

before a court is moot when a determination is sought on a matter which,

when      rendered,   cannot   have   any   practical   effect   on   the   existing

controversy.”     Printed Image of York, Inc. v. Mifflin Press, Ltd., 133
A.3d 55, 59 (Pa. Super. 2016) (citation and internal quotation marks

omitted).



1
   WPXI was “not seeking access to the supporting affidavit or any
attachment identifying suspected juvenile victims.” N.T., 5/22/2016, at 3.

                                      -2-
J-A16040-16


      The relief WPXI seeks in the instant appeal is to be granted access to

the search warrant and the trial court order sealing the affidavit of probable

cause. Appellant’s Brief at 20. Yet, WPXI acknowledges that it has access

to both documents.    See id. at 19 (noting that the executed warrant was

posted on the Internet, and citing a web page that provides both the order

and the warrant).    Thus, a determination in WPXI’s favor would have no

practical effect, and the question is moot.

      However, “if the issues raised by an appeal are ‘substantial questions’

or ‘questions of public importance,’ and are capable of repetition, yet likely

to evade appellate review, then we will reach the merits of the appeal

despite its technical mootness.” In re Estate of Border, 68 A.3d 946, 954

(Pa. Super. 2013) (citation and some internal quotation marks omitted).

      Although the issues raised by WPXI appear to be of public importance,

we are not persuaded that they are apt to avoid review. It does not seem

likely to this Court that repeated attempts to intervene and obtain

documents will be denied by a trial court, but each time another source will

provide the sought-after documents before an appellate court is able to

review the propriety of the trial court’s actions. Cf. In re Doe, 33 A.3d 615,

622 (Pa. 2011) (noting that exception to mootness doctrine applies in

abortion cases “because the questions … are of public importance, are

capable of repetition, and may evade review due to the condensed time

frame evident in every pregnancy”).


                                      -3-
J-A16040-16


     Having determined that WPXI’s issues are moot, but not likely to

evade appellate review if repeated, we dismiss WPXI’s appeal.

     Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 8/25/2016




                                   -4-